Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicants and by the Examiner, do not teach or suggest the following:
A station (STA) comprising:
a receiver configured to receive data of a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), sent from an access point (AP), wherein the MU-HE-PPDU comprises (inter alias)  a  first HE-SIG-B  portion and  a second HE-SIG-B portion, wherein the first HE-SIG-B portion is transmitted on a first channel and the second HE-SIG-B portion is transmitted on a second channel which is different than the first channel; wherein the first HE-SIG-B portion includes one or more STA identifiers. As indicated in independent claim 21.
Independent claims 1, 6 and 11 have similar HE-SIG-B structure, and one or more STA-IDs, and allowed for similar reasons.

The closest prior art to Lim et al, US 20170373901 A1, teaches a frame structure (figure 15), showing different HE-SIG-B fields transmitted on different channels, see also paragraph [0023], whereas a GID (group id) is not a STA id).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       5/20/2021